EXHIBIT 10.4(a)

List of Officers and Directors Entering Into Indemnification Agreements

 

Name

  

Position

Adam S. Berger    Chief Executive Officer and Director Gregory R. Liberman   
President and Chief Operating Officer Mark G. Thompson    Chief Financial
Officer Joshua A. Kreinberg    General Counsel and Corporate Secretary David E.
Siminoff    Chairman of the board of directors Gregory J. Franchina    Chief
Information Officer Michael E. Brown    Director Jonathan B. Bulkeley   
Director Benjamin A. Derhy    Director Christopher S. Gaffney    Director Laura
B. Lauder    Director Michael a. Kumin    Director Scott M. Sassa    Director